Citation Nr: 0430300	
Decision Date: 11/15/04    Archive Date: 11/29/04

DOCKET NO.  99-03 725A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for chronic low back pain with compression fractures and 
spondylosis of the lower thoracic and upper lumbar spine.

2.  Entitlement to an initial rating in excess of 10 percent 
for lower leg pruritis due to undiagnosed illness.  

3.  Entitlement to service connection for a right hand 
injury.

4.  Entitlement to service connection for hair loss, 
including as due to an undiagnosed illness.

5.  Entitlement to service connection for a left ankle 
sprain.  

6.  Entitlement to service connection for a skin abrasion of 
the coccyx.




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from May 1989 until June 1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.

These matters were previously before the Board in January 
2001.  At that time, a remand was ordered to accomplish 
further development.

The veteran's claim of entitlement to service connection for 
shortness of breath, listed by the Board as an issue in its 
remand of January 2001, is no longer in appellate status as 
that benefit was granted by the RO in a rating decision dated 
in April 2004.

The veteran did not timely perfect an appeal of the denial of 
entitlement to service connection for a depressive disorder.  
As such, it is not for appellate consideration by the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The claims file demonstrates that, per the January 2001 Board 
remand, the veteran was issued a VCAA notice letter dated in 
March 2001.  That communication instructed the veteran to 
provide the names and mailing addresses of doctors and 
medical facilities that treated him for the disorders on 
appeal.  However, that correspondence failed to adequately 
discuss the types of evidence which the veteran was 
responsible for submitting and what evidence, if any, VA 
would obtain on his behalf.  Such information is a critical 
component of the required notice under Quartuccio and 
therefore such deficiency must be corrected by sending the 
veteran additional notice.  Furthermore, the March 2001 
letter did not distinguish between the veteran's service 
connection and increased ratings claims.  The VCAA notice 
letter issued in December 2002 did not correct these 
deficiencies.  As the elements of each claim differ, the 
notice should have more clearly explained the criteria 
necessary to satisfy each.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must send the veteran a VCAA 
notice letter in accordance with 
Quartuccio v. Principi, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), 38 C.F.R. § 3.159 (2003), 
and any other applicable legal precedent. 

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate 
each of his service connection and 
increased rating claims, inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and advise him to submit all 
evidence in his possession, pertinent to 
the issues on appeal, to the VA.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); 38 C.F.R. § 3.159 (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  Thereafter, if additional evidence is 
received, the RO should readjudicate the 
issues on appeal.  If any benefit sought 
remains denied, the RO should issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




